DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Preliminary amendments canceling claims 1-20 and adding claims 21-40 are acknowledged.
Claims 21-40 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 recites the limitation " wherein each tier " in the first line.  There is insufficient antecedent basis for this limitation in the claim.  Further clarification is required, each tier of what?
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 29 and 37 are rejected on the ground of non-provisional nonstatutory double patenting as being unpatentable over claims 20 of U.S. Patent No. 11,003,643. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely replace or omit limitations that are obvious variants indicated by the underlined portions shown below.  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the claims of the instant Application using slightly different wording, combination and sub combinations for the purpose to of extending an intentional usage for his/hers invention.  It is noted that “Omission of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.”  See In re Karlson, 311 F.2D 581, 584, 136 USPQ 184, 186 (CCPA 1963), U.S. Court of Customs and Patent Appeals.
Instant Application 17316293
U.S. Patent No. 11,003,643
Claims 21, 29 and 37 recites:
performing pairwise comparisons on a set of records; 




generating feature signatures associated with each of the pairwise comparisons; 
inputting the feature signatures into an ordinal classifier to obtain a first set of match scores;


 
generating, based on the first set of match scores, 
a first cluster of records and 





inputting the first cluster of records and the second cluster of records into the ordinal classifier to obtain a second set of match scores; 
and generating a hierarchical clustering based on the first set of match scores and second set of match scores.


Claim 20 recites:
performing a set of pair-wise comparisons on a subset of records stored in at least one database table, the pair-wise comparisons 
generating feature signatures corresponding to each of the pair-wise comparisons; inputting the feature signatures into an ordinal classifier to obtain a first set of match scores, 

an initial cluster of records, a second subset of individual records; 
inputting the initial cluster and the un-merged records into the ordinal classifier to obtain a second set of match scores; and 


generating a hierarchical clustering for the subset of records based on the first set of match scores and second set of match scores, 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-26, 29-34, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning et al. (US 20170052958 A1) in view of Deolalikar et al (US 20140037214 A1).
Regarding claim 21, Manning discloses:
a method comprising: performing pairwise comparisons on a set of records, at least by (paragraph [0097] describes comparing two record (e.g. pairwise comparisons) of a first list of records (e.g. a set of records), paragraph [0101] similarly describes comparing two records of a second list of records)
generating feature signatures associated with each of the pairwise comparisons, at least by (paragraph [0105] which describes weights being used to describe the level of at which the fields of the pair of records match (e.g. feature signatures associated with each of the pairwise comparisons)
inputting the feature signatures into an ordinal classifier to obtain a first set of match scores, at least by (paragraph [0105] describes taking in account of the weights (e.g. feature signatures) to determine a match score (para. 0163-0165, further describes match scores), and if it is above a particular threshold they are considered a match.  Also regarding “ordinal classifier”, paragraph [0105] further describes categories/level of matching based on the match weights and scores, including “match”, “only partial matches” or “weak fuzzy match”)
generating, based on the first set of match scores, a first cluster of records and second cluster of records, at least by (paragraph [0105, 0106] further describes, grouping records based on the categories/level of matching describe above, group record A and record B, and record B and record C, based on matches, partial matches, fuzzy matches, and/or the like, between fields of records of the respective groups where these plurality of groups are interpreted as at least a first/second cluster of record (see also para. 0122, which also describes the plurality of groups as the recited clusters)
inputting the first cluster of records and the second cluster of records into the ordinal classifier to obtain a second set of match scores, at least by (paragraph [0122-0123] which describes passing the at least two groups into a pair generator, then the pairs are pass to a feature evaluator (para. 0128-0134] that is trained via machine learning to label the pairs with “a matching and non-matching label” (para. [00137) (e.g. ordinal classifier) which assigns a match probability for each pair (para. 0141) (e.g. a second set of match scores)
and generating a  at least by (paragraph [0152-0153] describes generating different clusters based on the match probability (e.g. second set of match scores), as shown above the match probability is between pairs of records in the two groups and the groups where based on the match scores of each record (e.g. first set of match scores), as such the cluster ultimately is based on the first set of match scores and second set of match scores.)
But Manning does not disclose that the clustering is hierarchical.
However, Deolalikar teaches the above limitation at least by (paragraph [0006, 0010-0012] which describes hierarchical clustering)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Deolalikar into the teaching of Manning because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving the precision of a retrieval system by providing different levels of hierarchical clusters with higher quality clusters to lower quality cluster as taught by Deolalikar in para. 0001.
As per claim 22, claim 21 is incorporated and Manning fails to teach:
wherein each tier is associated with a corresponding confidence level.
However, Deolalikar et al (US 20140037214 A1)  teaches the above limitation at least by (paragraph [0010-0012] which describes each tier of the hierarchy being associated with that threshold value indicating a particular level of similarity (e.g. confidence level))
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Deolalikar into the teaching of Manning because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving the precision of a retrieval system by providing different levels of hierarchical clusters with higher quality clusters to lower quality cluster as taught by Deolalikar in para. 0001.
As per claim 23, claim 21 is incorporated and Manning further teaches:
wherein generating a feature signature comprises comparing fields between the two records, generating values for each field based on the comparing, and combining the values to generate a feature signature for the two records, at least by (paragraph [0105] which describes weights being used to describe the level of at which the fields of the pair of records match (e.g. a feature signature for the two records)
As per claim 24, claim 21 is incorporated and Manning further teaches:
wherein the first set of match scores comprise confidence scores output by the ordinal classifier for a given feature signature, at least by (paragraph [0105] describes taking in account of the weights (e.g. feature signatures) to determine a match score (para. 0163-0165, further describes match scores), and if it is above a particular threshold they are considered a match.  Also regarding “ordinal classifier”, paragraph [0105] further describes categories/level of matching based on the match weights and scores, including “match”, “only partial matches” or “weak fuzzy match”)
As per claim 25, claim 21 is incorporated and Manning further teaches:
wherein generating, based on the first set of match scores, a first cluster of records and second cluster of records comprises removing at least one record prior to the generating the first cluster of records and second cluster of records, at least by (paragraph [0097 and 0105] which describes a record not matching or meeting a matching threshold and does not get grouped with another record, as such the record is “removed”)
As per claim 26, claim 21 is incorporated and Manning further teaches:
further comprising generating a processed database table based on the , at least by (paragraph [0179-0181] describes canonical list of records that associates transaction records with common entity and their locations based on the clustering.
Regarding hierarchal clustering, Deolalikar et al (US 20140037214 A1)  teaches the above limitation at least by (paragraph [0006, 0010-0012] which describes hierarchical clustering)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Deolalikar into the teaching of Manning because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving the precision of a retrieval system by providing different levels of hierarchical clusters with higher quality clusters to lower quality cluster as taught by Deolalikar in para. 0001.
Claims 29-34 recite equivalent claim limitations as claims 21-26 above, except that they set forth the claimed invention as a non-transitory computer-readable storage medium; Claims 37 and 38 recite equivalent claim limitations as claims 21 and 26, above, except that they set forth the claimed invention as device, as such they are rejected for the same reasons as applied hereinabove. 
Claim(s) 27, 28, 35, 36, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning and Deolalikar further in view of Kazi et al (US 20120226692 A1) .
As per claim 27, claim 26 is incorporated and Manning further teaches:
wherein generating a processed database table based on the hierarchal clustering comprises populating the processed database table with processed records subjected to the hierarchal clustering and assigning, to each of the processed records, a cluster identifier determined based on the hierarchal clustering, at least by (at least by (paragraph [0179-0181] describes generating a canonical list of records that associates transaction records with common entity and their locations based on the clustering.)
Manning fails is specifically teach hierarchal clustering, but Deolalikar teaches the limitation at least by (paragraph [0006, 0010-0012] which describes hierarchical clustering)
	Manning fails is specifically teach a cluster identifier determined based on the hierarchal clustering, but Kazi teaches the limitation at least by (paragraph [claim 1] which describes a concept identifier (e.g. cluster identifier ) from an ontology (e.g. hierarchal clustering))
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Deolalikar and Kazi into the teaching of Manning because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving the precision of a retrieval system by providing different levels of hierarchical clusters with higher quality clusters to lower quality cluster, see (Deolalikar in para. 0001) and to further utilize labels describing the similarity measure the clusters are associated with, see (Kazi, para. 0092, 0093). 
As per claim 28, claim 27 is incorporated and Manning fails to teach:
wherein the cluster identifier encodes a position of an associated record within a hierarchal cluster.
Kazi teaches the limitation at least by (paragraph [claim 1] which describes a concept identifier (e.g. cluster identifier encodes a position of an associated record) from an ontology (e.g. hierarchal clustering) 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Kazi into the teaching of Manning because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose describing the similarity measure the clusters are associated with, see (Kazi, para. 0092, 0093). 
Claims 35 and 36 recite equivalent claim limitations as claims 27 and 28 above, except that they set forth the claimed invention as a non-transitory computer-readable storage medium; Claims 39 and 40 recite equivalent claim limitations as claims 27 and 28, above, except that they set forth the claimed invention as device, as such they are rejected for the same reasons as applied hereinabove. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        09/8/2022